Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 & 7-10 are allowed.  
The prior art of record does not teach the claimed field winding type rotary machine comprising, inter alia, “wherein a connection position between the other end of the capacitor and the rotor field coil is a boundary position that divides the rotor field coil into a portion more affected by a leakage magnetic flux and a harmonic magnetic flux of a magnetic flux flowing through the field pole and a portion less affected by them” (claim 1); or
“wherein the rotor field coil has a first field coil part connected to the capacitor in parallel and a second field coil part connected between the other end of the rectifier element and the other end of the capacitor, and -4-Application No. 16/296,962 the first field coil part is disposed on a side closer to a main magnetic pole of the rotor core than to the second field coil part” (claim 7); or
“wherein the rotor field coil has a first field coil part connected to the capacitor in parallel and a second field coil part connected between the other end of the rectifier element and the other end of the capacitor, and the first field coil part is disposed on a side farther from the stator core than from the second field coil part” (claim 8); or 
 “wherein the rotor field coil has a first field coil part connected to the capacitor in parallel and a second field coil part connected between the other end of the rectifier element and the other end of the capacitor, and the first field coil part is disposed on a side farther from a main magnetic pole of the rotor core than from the second field coil part” (claim 9); or 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/BURTON S MULLINS/Primary Examiner, Art Unit 2832